DETAILED ACTION
Claims 59-73 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/383367 filed on 9/2/2016.

Response to Arguments
Applicant’s arguments, see arguments, filed 10/1/2021, with respect to the 35 USC 102 rejection have been fully considered and are persuasive. The 35 USC 102 rejection of 59, 60, 62, 64, 65, 67, 69, 70 and 72 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Zhou Reference (US 2017/0336705 A1).

Zhou teaches a system for 360 degree video capture and playback, 360 degree video may be captured, stitched, encoded, decoded, rendered, and played-back. The projection format can change from picture to picture if the inter-prediction can cross projection format transition boundaries. Different projection formats may lead to not only different content in picture but also different picture resolution after 360 degree video stitching. As shown in FIG. 34, the projection format conversion (e.g., 

The following is an examiner's statement of reasons for allowance: neither Zhou, nor other relevant art or combination of relevant art, teaches a method/apparatus of encoding/decoding comprising identifying a frame packing configuration for a current picture based on frame packing information associated with the current picture, the frame packing information indicating at least one of a face layout or a face rotation; identifying a frame packing configuration for a reference picture of the current picture; determining whether to convert the reference picture to match the frame packing configuration for the current picture based on a comparison of the frame packing configuration for the current picture and the frame packing configuration for the reference picture, wherein the reference picture is converted to match the frame packing configuration for the current picture in response to a determination that the frame packing configuration for the current picture and the frame packing configuration for the reference picture are different; and predicting the current picture based on the converted reference picture. 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/AMIR SHAHNAMI/               Examiner, Art Unit 2483